AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made by and between STARWOOD HOTELS &
RESORTS WORLDWIDE, INC., a Maryland corporation (the “Company”), and FRITS VAN
PAASSCHEN (“Executive”), and amends and restates the employment agreement dated
December 30, 2008 (“2008 Agreement”), in its entirety effective April 18, 2013
(the “Effective Date”).

WHEREAS, the Company wishes to continue to employ Executive, and Executive
wishes to continue to be employed by the Company on the terms and conditions
hereinafter set forth.

NOW, THEREFORE, for and in consideration of the mutual promises, covenants and
obligations contained herein, the Company and Executive agree as follows:

ARTICLE 1
EMPLOYMENT AND DUTIES

1.1 Agreement Effective. This Agreement is effective on and after the Effective
Date, subject to Paragraph 2.1. Effective as of the Effective Date, this
Agreement shall supersede the 2008 Agreement, but all equity and cash-based
incentive compensation awards that are outstanding on the Effective Date shall
continue to be governed by the agreements for such awards, except that if any
agreement term of an award granted prior to January 1, 2013 is less favorable to
Executive than provided by the 2008 Agreement, the 2008 Agreement shall govern
with respect to that term.

1.2 Position. From and after the Effective Date, the Company shall employ
Executive in the position of Chief Executive Officer and President and in such
other positions as the parties mutually may agree. Executive acknowledges that
his employment will be subject to all policies and practices of the Company as
may currently exist or as curtailed, modified or implemented from time to time.
As Chief Executive Officer and President, Executive shall be the senior-most
executive officer of the Company, reporting directly to the Board, with the
duties, responsibilities and authority customarily associated with and
consistent with such position.

1.3 Duties and Services. Executive agrees to serve in the positions referred to
in Paragraph 1.2 and to perform diligently and to the best of his abilities the
duties and services appertaining to such positions, as well as such additional
duties and services appropriate to such positions which the parties mutually may
agree upon from time to time. Except due to periods of business-related travel,
Executive agrees to perform his duties from the Company’s Stamford, Connecticut
offices (hereinafter “Company Headquarters”) and to be regularly and
consistently present at Company’s Headquarters during business hours.
Additionally, on and after the Effective Date Executive shall be nominated,
appointed and shall serve on the Company’s Board of Directors, subject to the
Company’s customary procedures and conditions to Board membership, including
shareholder re-election.

1.4 Executive Obligations. Executive shall devote his full business time,
attention and best efforts to the performance of his duties under this Agreement
and shall not engage in any other business activities except with the prior
written approval of the Board; provided, however, that Executive may engage in
other activities that do not conflict with or interfere with the performance of
his duties and responsibilities hereunder, including, without limitation, (a)
investing his assets and funds, so long as the business of any such entity in
which he shall make his investments shall not be in direct competition with that
of the Company (except that Executive may invest in an entity in competition
with the Company if the stock is listed for trading on a national stock exchange
or traded in the over-the-counter market and Executive’s holdings have an
original cost less than $5,000,000 and represent less than five percent of its
outstanding stock) and (b) being involved in educational, civic and charitable
activities which do not unreasonably interfere with the services to be rendered
by Executive hereunder. It is acknowledged and agreed that Executive may not
serve during the Term (as defined in Paragraph 2.1) as a director of any board
of which he is not already a member without the prior written approval of the
Board; however, Executive may continue to serve on any board of which he was
already a member as of the Effective Date.

ARTICLE 2
TERM AND TERMINATION OF EMPLOYMENT

2.1 Term. The term of this Agreement shall commence on the Effective Date and
shall continue, subject to earlier termination of Executive’s employment
pursuant to the terms of this Agreement, until December 31, 2016 (the “Initial
Term”) and thereafter for successive 12-month periods each ending on the
anniversary of the last day of the Initial Term, unless at least 180 days in
advance of the last day of the Initial Term or anniversary thereof, as
applicable, either party provides written notice to the other party that the
term of this Agreement will end on such Initial Term end date or anniversary
thereof. The resulting aggregate period under this Paragraph 2.1 is referred to
in this Agreement as the “Term”. Upon the expiration of the Term, Executive’s
employment shall end unless the parties shall otherwise agree.

2.2 Company’s Right to Terminate.

(a) Notwithstanding the provisions of Paragraph 2.1 and subject to Article 4,
the Company shall have the right to terminate Executive’s employment under this
Agreement at any time for any of the following reasons (and the Term shall end
at the time the Executive terminates employment):

(i) upon Executive’s death;

(ii) upon Executive’s becoming incapacitated for a period of at least 180
consecutive days by accident, sickness or other circumstances which renders him
mentally or physically incapable of performing the essential functions of the
duties and services required of him hereunder, with reasonable accommodation, on
a full-time basis during such period (“Disability”);

(iii) for Cause; or

(iv) without Cause in the sole discretion of the Board.

(b) As used in this Agreement, the term “Cause” shall mean the occurrence of any
of the following events during the Term: (i) fraud, misappropriation or
embezzlement with respect to the Company (or any subsidiary); (ii) sexual (or
other forms of) harassment in connection with Executive’s duties;
(iii) Executive’s refusal to follow the reasonable directions of the Board;
(iv) intoxication with alcohol or due to unlawful consumption of drugs while on
the Employer’s premises or while performing services on behalf of the Company at
any other place; (v) a conviction or plea of guilty or nolo contendere to a
felony (other than one arising from the operation of a motor vehicle that does
not involve an accident involving injury to a third party); (vi) engaging in an
act of willful gross misconduct or willful gross negligence in connection with
the Company’s business; (vii) Executive’s material breach of the Agreement,
including the confidentiality, nonsolicitation, noncompetition and other
covenants contained herein; (viii) Executive’s failure to observe and comply
with the Company’s Code of Conduct and ethics codes; and/or (ix) Executive’s
breach of a material Company policy or code; provided, however, in the case of
clauses (iii), (vii), (viii), and (ix), no action(s) or inaction(s) will
constitute Cause unless (1) a resolution finding that Cause exists has been
approved by a majority of all of the members of the Board, and (2) where
remedial action is feasible, Executive fails to remedy the action(s) or
inaction(s) within 10 days after receiving a written notice (“Cause Notice”)
identifying in reasonable detail the nature of such Cause. If Executive so
effects a cure to the satisfaction of the Board, the Cause Notice shall be
deemed rescinded and of no force or effect. To the extent that awards granted
under Section 3.2 include a definition of “Cause”, the definition applied to
Executive under such awards may not be less favorable to Executive than the
definition in this Paragraph 2.2(b).

2.3 Executive’s Right to Terminate. Notwithstanding the provisions of
Paragraph 2.1 and subject to Article 4, Executive shall have the right to
terminate his employment under this Agreement:

(a) For “Good Reason,” which under this Agreement shall mean, without
Executive’s consent, (i) a reduction in (x) Executive’s Base Salary as provided
for under this Agreement, (y) target annual bonus opportunity percentage, or
(z) target long-term incentive opportunity award value; (ii) the assignment to
Executive of any duties inconsistent in any material respect with Executive’s
position (including titles and reporting relationships), authority, duties or
responsibilities as contemplated by this Agreement, or any other action by the
Company which results in a significant diminution in such position, authority,
duties or responsibilities (for the avoidance of doubt, including Executive’s
serving as Chief Executive Officer of the Company (or its successor) at any time
during which the common stock of the Company is not publicly listed for trading
on a United States national stock exchange or NASDAQ national market);
(iii) Executive being required to relocate to a principal place of employment
more than thirty-five (35) miles from the Company’s principal offices as of the
Effective Date; (iv) the Company’s material breach of the Agreement; or (v) the
failure of the Company to obtain a satisfactory agreement from any successor to
all or substantially all of the assets or business of the Company to assume and
agree to perform this Agreement within fifteen (15) days after a merger,
consolidation, sale or similar transaction; provided, that in the case of
clauses (i) or (ii), Good Reason shall not include an inadvertent and isolated
act in good faith which is cured by the Company within 30 days after receipt by
the Company of written notice from Executive identifying in reasonable detail
the acts or failures allegedly constituting Good Reason hereunder; provided
further, that if Executive does not deliver to the Company a notice of
termination within the sixty (60) days period after Executive has knowledge that
an event constituting Good Reason has occurred, such event will no longer
constitute Good Reason. To the extent that awards granted under Section 3.2
include a definition of “Good Reason”, the definition applied to Executive under
such awards may not be less favorable to Executive than the definition in this
Paragraph 2.3(a).

(b) Without Good Reason, in the sole discretion of Executive.

2.4 Notice of Termination. If the Company or Executive desires to terminate
Executive’s employment hereunder at any time, it or he shall do so by giving no
less than 15 days written notice to the other party that it or he has elected to
terminate Executive’s employment hereunder and stating the effective date (which
shall not be last day of the Term) and reason for such termination, provided
that no such action shall alter or amend any other provisions hereof or rights
arising hereunder.

ARTICLE 3
COMPENSATION AND BENEFITS

3.1 Base Salary. During the Term, Executive shall receive an annual base salary
(“Base Salary”) equal to $1,250,000 (partial years prorated), which shall be
subject to annual review, commencing with executive salary reviews occurring in
2014, and increase (but not decrease) in the discretion of the Board, and any
such increase shall be Executive’s “Base Salary” for all purposes under this
Agreement thereafter. Executive’s annual Base Salary shall be paid in equal
installments in accordance with the Company’s standard policy regarding payment
of compensation to executives but no less frequently than semi-monthly.

3.2 Annual Incentive Program, Restricted Stock Awards and Stock Option Grants.

(a) Annual Incentive Plan. During the Term of the Agreement, Executive shall
participate in the Annual Incentive Plan for Certain Executives, or a similar
successor program, maintained by the Company for senior executive officers
(“AIPCE”), at a level that is not less than the maximum participation level made
available to any Company senior executive officer but consistent with the terms
hereof. Executive shall be entitled to annual bonus opportunities under the
AIPCE in amounts that shall range from 0% to 400% of Base Salary based on
performance relative to objectives set by the Compensation and Option Committee
of the Board of Directors (the “Committee”). Executive’s target bonus each year
shall be 200% of Base Salary (hereinafter, “Target Bonus”). An annual bonus
shall not be deemed earned by Executive until the Committee has determined
Executive’s entitlement to such bonus in accordance with the AIPCE and Committee
procedures and practice then in effect.

(b) Long Term Incentive Compensation. Executive shall be eligible for annual
long-term incentive grants pursuant to the Company’s 2013 Long-Term Incentive
Compensation Plan or any successor plan (the “LTIP”), commencing with grants
made in 2014 and continuing each year thereafter during the Term. Such grants
shall be made at the same time as annual grants are made to other senior
executives of the Company (which is currently in February of each year). The
composition and size of Executive’s grants are subject to the Committee’s
discretion, but Executive’s minimum annual long-term incentive grant opportunity
shall not be less than $5,500,000, his target annual long-term incentive grant
opportunity shall not be less than $7,500,000, and his maximum annual long-term
incentive grant opportunity shall be $9,500,000 (in each case such value is to
be determined in accordance with the Committee’s methodologies for valuing such
awards at the time of making any such award, which shall be consistent with
methodologies for valuing awards to other senior executives). Executive hereby
agrees and acknowledges that the actual value of the performance-based
components of his annual long-term incentive grants, if any, will be based upon
Executive’s and the Company’s performance (generally in relation to the metrics
used for other senior executives of the Company). Each annual long-term
incentive grant that is not performance-based, if any, shall be subject to the
time-based vesting schedule used for similar grants to other senior executives
of the Company.

(c) Additional Discretionary Awards. Nothing in the foregoing provisions of this
Paragraph 3.2 shall be deemed to prevent the Board or the Committee in their
sole discretion from awarding any additional or other amounts of cash,
restricted stock or other equity-based awards in respect of any whole or partial
year during the Term.

3.3 Vacation and Sick Leave. During each year of his employment, Executive shall
be entitled to sick leave benefits in accordance with the Company’s policies
equal to the maximum available to any Company senior executive. Executive shall
also be entitled to annual vacation benefits of not less than 4 weeks per
calendar year (or if greater, the maximum available to any Company senior
executive) to be used as he shall reasonably determine, but subject to standard
Company policies regarding carryover of unused vacation from year to year.

3.4 Other Benefits.

(a) Other Company Benefits.

(i) Executive shall participate in, and be eligible to receive, all other
benefits, including 401(k), defined contribution restoration, medical, dental
and disability plans coverage, as may be provided by the Company to other senior
executives from time to time, pursuant to the terms and conditions of such
benefit plans, programs and/or policies and per Executive’s coverage elections.
These benefits shall include eligibility for coverage of Executive and his
eligible dependents under the Company’s “StarShare” (or successor) employee
benefit programs. The Company shall not be obligated to institute, maintain, or
refrain from changing, amending or discontinuing any such benefit plan or
program of the Company, so long as such changes are similarly applicable to
other senior executives of the Company. Executive shall also be entitled, at
Company expense, to an annual executive physical conducted by a premier health
provider (for example, the Mayo Clinic) selected by Executive in his discretion.
Except as set forth herein, Executive shall not be entitled to receive any other
benefits during the Term, unless expressly agreed to by the Company.

(ii) Following Executive’s separation from the Company, other than a separation
initiated by the Company for Cause, Executive shall receive notification from
the Company regarding Executive’s and Executive’s dependent(s)’ right to
continue participation in any group health care benefit plan sponsored by the
Company at Executive’s and/or Executive’s dependent(s)’ own expense under the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”). In general, this
continued coverage is subject to the ordinary requirements of COBRA, except that
– (A) a 24-month period shall apply in lieu of the 18-month periods that
ordinarily apply under Section 4980B(f)(2)(B)(i)(I) and (II) of Internal Revenue
Code of 1986, as amended (“Code”), and (B) the administrative charge (currently
two percent) typically assessed by the Company as part of its charge for COBRA
coverage shall not apply. In the case of a separation initiated by the Company
for Cause, Executive and Executive’s dependents shall be provided the right to
extend health coverage solely as required by COBRA or other applicable law.

(iii) Subject to Paragraph 4.1(c)(iii)(A) if applicable to such separation, on
the date of Executive’s separation from the Company, other than a separation
initiated by the Company for Cause, the Company will pay Executive a lump sum in
cash. The amount of the lump sum is determined by taking an “initial multiple”
(expressed as a U.S. dollar amount) and increasing it by a “percentage” of such
initial multiple, with each of these determined as follows.

(A) The “initial multiple” is 24 times the difference that results from
calculating (I) the Company’s monthly COBRA charge on Executive’s separation
date for family coverage with respect to the highest value health coverage
provided to salaried employees, minus (II) the amount the Company charges active
salaried employees for such coverage on Executive’s separation date.

(B) The “percentage” is the sum of (I) 1% for each month in the 24-month period
that will fall in the calendar year following Executive’s separation date, plus
(II) 2% for each month in the 24-month period that will fall in the second
calendar year following Executive’s separation date. For this purpose, the
24-month period is the period of 24 months that begins on the day following
Executive’s separation date.

(b) Driver and Car Service. The Company will provide Executive the use of a
driver and car service in the New York metropolitan area for business purposes
(including commuting). Consistent with established practice in effect
immediately prior to the Effective Date, or in accordance with arrangements that
the Company and Executive agree to in writing as of the applicable time, any
such use of a Company-provided driver for non-business purposes shall be charged
to Executive, and the value of such use, to the extent it exceeds the amount
Executive pays to the Company, shall be imputed to Executive as income (and no
other amounts will be imputed to Executive).

(c) Business and Entertainment Expenses. Subject to the Company’s standard
policies and procedures with respect to expense reimbursement as applied to its
senior executives generally, the Company shall reimburse Executive for, or pay
on behalf of Executive, reasonable and appropriate expenses incurred by
Executive for business-related purposes, including reasonable dues and fees to
industry and professional organizations, costs of entertainment and business
development, and expenses for business-related travel on Company business.
Executive shall be entitled to use first-class travel accommodations for such
business-related travel. In addition, the Company shall pay in 2013 Executive’s
reasonable professional fees, up to a maximum of $30,000, incurred to negotiate
and prepare this Agreement and all related agreements. No tax gross-ups shall be
payable to Executive with respect to any of these costs or expenses.

(d) Company Aircraft. The Company shall make available to Executive a
Company-owned or leased private aircraft for business-related travel and, when
such aircraft is available, for personal use. The use by Executive of any
Company aircraft shall at all times be subject to Company policies and
procedures and to the availability of such aircraft. Executive shall generally
have first priority among Company employees for business usage of Company
aircraft. Executive’s use of Company aircraft for personal use shall be valued
and imputed to Executive as income consistently with established practice in
effect immediately prior to the Effective Date, except as otherwise agreed by
the Company and Executive in writing.

(e) Hot Rates. The Company shall provide Executive with a Lifetime VIP Platinum
“Hot Rates” card once Executive – (i) attains age 55, (ii) completes five years
of service with the Company, and (iii) has age and service that total 65, in
accordance with the Company’s grandfathered conditions for entitlement to this
benefit for members of its senior leadership team.

3.5 Withholding. The Base Salary and all other payments, grants and awards to
Executive for his services to the Company shall be subject to all withholding
and deductions required by federal, state or other law (including those
authorized by Executive but not otherwise required by law), including but not
limited to state, federal and local income taxes, unemployment tax, Medicare and
FICA, together with such deductions as Executive may from time to time
specifically authorize under any employee benefit program which may be adopted
by the Company for the benefit of its senior executives or for Executive.

ARTICLE 4
EFFECT OF TERMINATION ON COMPENSATION

4.1 Separation Package.

(a) Termination Without Cause or for Good Reason. In the event Executive’s
employment is terminated at any time during the Term either (I) by the Company
without Cause under Paragraph 2.2(a)(iv), or (II) by Executive for Good Reason
under Paragraph 2.3(a), then subject to Paragraph 4.2, the Company shall provide
Executive the payments and benefits in this Paragraph 4.1(a) as a separation
package.

(i) A lump sum severance payment equal to two (2) times the sum of Executive’s
Base Salary and Target Bonus in effect on the date of Executive’s employment
termination (determined without regard to any reduction of either such amount
constituting Good Reason), subject to (A) Executive’s satisfaction of the
release requirement of Paragraph 4.2, (B) the payment terms of Paragraph 4.2,
and (C) the limitations under Item 32 (Policy on Severance Agreements with
Certain Senior Executives) of the Starwood Hotels & Resorts Worldwide, Inc.
Corporate Governance Guidelines as in effect on the date hereof (while such
policy is in effect) (the “Severance Limitation Policy”).

(ii) A prorated portion of Executive’s annual bonus through the date of
termination, earned and payable in accordance with, and subject to, the terms of
the AIPCE based on actual results for the fiscal year of such termination
(determined without regard for any exercise of negative discretion by the Board
or applicable Committee thereof under the AIPCE that is applied
disproportionately to Executive) as well as payroll policies in effect at the
Company (as if Executive were employed at the time). This prorated portion shall
be paid on the later of (A) the date specified in Paragraph 4.2 that applies
following satisfaction of Paragraph 4.2’s release requirement, or (B) the date
such bonuses are paid to other senior executives for such fiscal year (but not
later than two and one-half (21/2) months after the last day of such fiscal
year).

(iii) Executive’s equity and other long-term incentive compensation grants shall
vest or not vest in accordance with the LTIP provisions and terms and conditions
applicable to such equity award agreements; provided that Executive’s long-term
performance-based incentive grants shall pro rata vest with respect to any
service-based vesting requirement, and then shall be paid at end of the full
performance period subject to (and based on) the performance attainment for such
full period.

(iv) The following payments and benefits (collectively, the “Accrued Benefits”):
(A) an amount equal to Executive’s unpaid Base Salary and any accrued and unpaid
vacation pay through the date of termination, which shall be paid on the next
payroll date occurring on or following the date of termination, (B) any unpaid
bonus earned for a completed fiscal year preceding the fiscal year of such
termination, which shall be paid during the fiscal year of termination when
bonuses for such completed fiscal year are paid to senior executives (but not
later than two and one-half (21/2) months after such completed fiscal year),
(C) unreimbursed expenses, which shall be payable in accordance with Company
policy (subject to compliance with Paragraph 4.1(g)), and (D) such other
benefits that may be owed to Executive, which shall be payable in accordance
with the Company’s applicable plans, programs or policies.

(b) Termination for Death or Disability. In the event Executive’s employment
under this Agreement is terminated during the Term because of the death or
Disability of Executive under Paragraph 2.2(a)(i) or 2.2(a)(ii), then subject to
Paragraph 4.2, the Company shall provide to Executive or, if he is deceased, the
legal representative of his estate the benefits under this Paragraph 4.1(b) as a
separation package.

(i) Executive’s Accrued Benefits.

(ii) Executive’s Target Bonus amount in effect on the date of Executive’s
employment termination, prorated based on the number of days employed during the
fiscal year through his date of termination, and otherwise payable in accordance
with, and subject to, the terms of the AIPCE as well as payroll policies in
effect at the Company (as if Executive were employed at the time), but such
payment is subject to (A) satisfaction of the release requirement of Paragraph
4.2 by Executive or Executive’s legal representative, and (B) the payment terms
of Paragraph 4.2.

(iii) The unvested portion of Executive’s equity and other long-term incentive
grants that are only subject to service-based vesting (and that have been
outstanding for at least six months) shall immediately and fully vest on the
date of Executive’s employment termination, and his stock options shall be
exercisable until the earlier of (A) one (1) year following the date of
employment termination, or (B) the original expiration date of the relevant
option.

(iv) Executive’s long-term performance-based incentive grants that were granted
in a calendar year preceding death or disability (or have been outstanding for
longer than the applicable performance period) shall pro rata vest (based on the
number of days employed during the applicable service period) with respect to
any service-based vesting requirement, and then shall be paid following the end
of the full performance period subject to (and based on) performance attainment
for such full period, at the time applicable to senior executives who are
actively employed.

(c) Eligible Termination after Change in Control. In the event Executive’s
employment is terminated by the Company without Cause or by Executive for Good
Reason (I) within twenty-four (24) months after a Change in Control (as defined
below), or (II) at any time prior to but in contemplation of, or at the
direction of a third-party respecting, a Change in Control, then subject to
Paragraph 4.2, the Company shall provide Executive the payments and benefits
under this Paragraph 4.1(c) as a separation package. An employment termination
may only qualify under clause (II) of the preceding sentence if, not later than
the date of the Executive’s employment termination, the Company enters into a
binding, written agreement, the consummation of which would result in the
occurrence of a Change in Control, with payment and benefit commencement based
on such employment termination and not the occurrence of the Change in Control.

(i) A lump sum severance payment equal to two (2) times the sum of Executive’s
Base Salary and Target Bonus in effect on the date of Executive’s employment
termination (determined without regard to any reduction of either such amount
constituting Good Reason), subject to (A) Executive’s satisfaction of the
release requirement of Paragraph 4.2, (B) the payment terms of Paragraph 4.2,
and (C) the Severance Limitation Policy.

(ii) Executive’s Target Bonus amount in effect on the date of Executive’s
employment termination, prorated based on the number of days employed during the
fiscal year through the date of termination, but such payment is subject to
(A) Executive’s satisfaction of the release requirement of Paragraph 4.2,
(B) the payment terms of Paragraph 4.2, and (C) the Severance Limitation Policy.

(iii) Subject to Paragraph 4.1(g) in the case of any benefits that are not
exempt from Section 409A of the Code, for the twenty-four (24) month period
immediately following the date of termination, the Company shall arrange to
provide Executive and his dependents life insurance, disability, and non-health
accident insurance coverages that are substantially similar to those provided to
Executive and his dependents immediately prior to the date of termination (or if
more favorable to Executive, those provided to Executive and his dependents
immediately prior to the first occurrence of an event or circumstance
constituting Good Reason), at no greater cost to Executive than the cost to
Executive immediately prior to such date or occurrence.

(A) In the event benefits are payable under this Paragraph 4.1(c),
Paragraph 3.4(a) shall be applied based on Executive’s health coverage
(“Coverage”), his related out-of-pocket cost for Coverage (“Cost”), or both such
Coverage and Cost, as each is in effect immediately prior to the first
occurrence of an event or circumstance constituting Good Reason, if such
Coverage or Cost would be more favorable to Executive than the Coverage or Cost
(or both) that would otherwise apply under Paragraph 3.4(a).

(B) Benefits otherwise receivable by Executive pursuant to this
Paragraph 4.1(c)(iii) shall be reduced to the extent coverage of the same type
is received by Executive from another employer during the twenty-four (24) month
period following Executive’s termination of employment; provided, however, that
the Company shall reimburse Executive for the excess, if any, of the cost of
such coverage to Executive over such cost immediately prior to the date of
termination or, if more favorable to Executive, the first occurrence of an event
or circumstance constituting Good Reason.

(C) Notwithstanding the preceding provisions of this Paragraph 4.1(c)(iii), in
the case of life insurance coverage, if, notwithstanding the Company’s best
efforts, the terms of the life insurance coverage provided to Executive
immediately prior to both Executive’s termination date and the first occurrence
of an event or circumstance constituting Good Reason) do not authorize extending
all such life insurance coverage for some or all of the twenty-four (24) month
period following Executive’s termination date, the Company shall proceed as
follows:

(I) the Company shall provide such extended coverage for any portion of the
twenty-four (24) month period that is authorized for extension;

(II) on the Executive’s termination date, the Company shall pay Executive a lump
sum in cash equal, in the aggregate, to the Company’s share of monthly premiums
for the number of months during the twenty-four (24) month period with respect
to which extending coverage is not authorized; and

(III) to the extent that it is permissible under the terms of such coverage to
assign to Executive a contract of life insurance that after the assignment
covers only Executive, the Company shall assign such contract to Executive if
Executive so elects.

(iv) The unvested portions of all restricted stock, stock option and other
long-term incentive awards outstanding prior to January 1, 2013, will become
immediately fully vested upon such termination and all such awards then subject
to performance conditions over a performance period that had not then concluded
shall be deemed earned, vested and payable at the maximum level of performance
thereunder.

(v) All long-term incentive awards granted on or after January 1, 2013, shall be
treated in accordance with the terms of the LTIP and the award agreements
applicable to such awards, which treatment shall be consistent with that applied
to other senior executives of the Company.

(vi) An amount equal to the unvested portion (if any) of Executive’s account
balance under the Company’s 401(k) Plan that is forfeited by reason of
Executive’s termination of employment, but such payment is subject to
(A) Executive’s satisfaction of the release requirement of Paragraph 4.2, and
(B) the payment terms of Paragraph 4.2.

(vii) Outplacement services suitable to Executive’s position for a period of two
years following the date of Executive’s termination of employment or, if
earlier, until the first acceptance by Executive of an offer of employment. The
cost of such outplacement services shall not exceed $50,000.

(viii) Executive’s Accrued Benefits.

If any of the above items is (1) covered by Code Section 409A, (2) also payable
under Paragraph 4.1(a), and (3) either payable because of clause (II) of the
first sentence of this Paragraph 4.1(c), or because of clause (I) of such first
sentence if the applicable circumstances of the Change in Control would not
constitute an event described in Treasury Regulation § 1.409A-3(i)(5), then
under such circumstances the time and form of payment of the item shall be in
accordance with the time and form of payment specified for the item under
Paragraph 4.1(a).

(d) Maximum After-Tax Benefit Following a Change in Control.

(i) In the event that part or all of the consideration, compensation or benefits
to be paid to Executive under this Agreement together with the aggregate present
value of payments, consideration, compensation and benefits under all other
plans, arrangements and agreements applicable to Executive, constitute “excess
parachute payments” under Section 280G(b) of the Code subject to an excise tax
under Section 4999 of the Code (collectively, the “Parachute Amount”) the amount
of excess parachute payments which would otherwise be payable to Executive or
for Executive’s benefit under this Agreement shall be reduced to the extent
necessary so that no amount of the Parachute Amount is subject to an excise tax
under Section 4999 (the “Reduced Amount”); provided that such amounts shall not
be so reduced if, without such reduction, Executive would be entitled to receive
and retain, on a net after-tax basis (including, without limitation, after any
excise taxes payable under Section 4999), an amount of the Parachute Amount
which is greater than the amount, on a net after-tax basis, that Executive would
be entitled to retain upon receipt of the Reduced Amount. For purposes of
determining such net after-tax amount, all taxes as would be imposed on
Executive with respect thereto under Sections 1, 3101 and 4999 of the Code and
under applicable state and local laws, shall be taken into account and
determined by applying the highest marginal rate under Section 1 of the Code and
under state and local laws that applied to Executive. The determination of such
net after-tax amount shall be made by a nationally recognized certified public
accounting firm that is selected by the Company and reasonably acceptable to
Executive, which firm shall not, without Executive’s consent, be a firm serving
as accountant or auditor for the individual, entity or group effecting the
Change of Control.

(ii) If the determination made pursuant to Paragraph 4.1(d)(i) results in a
reduction of the payments (to the Reduced Amount) that would otherwise be paid
to Executive except for the application of Paragraph 4.1(d)(i), such payments
due under this Agreement shall be reduced in the order in which they appear in
Paragraph 4.1(c) (except that the benefits provided by Paragraph 4.1(c)(iii)
shall be treated as if they were second last in order for this purpose).
Accordingly, the cash severance payments payable under Paragraph 4.1(c) shall be
reduced first (if necessary, to zero), and then each other category of severance
payments and benefits payable under Paragraph 4.1(c) shall be reduced as
necessary, with each being reduced in order (if necessary, to zero) before
reducing a subsequent category. Within ten days following such determination,
but not later than thirty days following the date of the event under Section
280G(b)(2)(A)(i), the Company shall pay or distribute to Executive or for
Executive’s benefit such amounts as are then due to Executive under this
Agreement (in accordance with the provisions of Paragraph 4.1(c) above) and
shall promptly pay or distribute to Executive or for his benefit in the future
such amounts as become due to Executive under this Agreement.

(e) Definition of Change in Control. For purposes of this Agreement (and subject
to Paragraph 1.1 in the case of equity and cash-based incentive compensation
awards that are outstanding on the Effective Date), “Change in Control” shall
mean:

(i) Any Person (as defined below in this Paragraph 4.1(e)) is or becomes the
beneficial owner within the meaning of Rule 13d-3 promulgated under the
Securities Exchange Act of 1934, as in effect at the time (the “Act”), but
without regard to any time period specified in Rule 13d-3(d)(1)(i), of
twenty-five percent (25%) or more of either – (A) the then outstanding shares of
stock of the Company (the “Outstanding Shares”), or (B) the combined voting
power of then outstanding securities of the Company entitled to vote generally
in the election of directors (the “Outstanding Voting Securities”), but
excluding – (1) any acquisition by the Company, or (2) any acquisition by an
employee benefit plan (or related trust) sponsored or maintained by the Company
or any corporation controlled by the Company;

(ii) Individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of
such Board; provided that any individual who becomes a director of the Company
subsequent to the Effective Date whose election, or nomination for election by
the Company’s stockholders, was approved by the vote of at least a majority of
the directors then comprising the Incumbent Board shall be deemed a member of
the Incumbent Board; and provided further, that any individual who was initially
elected as a director of the Company as a result of an actual or threatened
solicitation by a Person other than the Board for the purpose of opposing a
solicitation by any other Person with respect to the election or removal of
directors, or any other actual or threatened solicitation of proxies or consents
by or on behalf of any Person other than the Board shall not be deemed a member
of the Incumbent Board;

(iii) Consummation by the Company of a reorganization, merger, or consolidation
or sale of all or substantially all of the assets of the Company (a “Corporate
Transaction”); excluding, however, a Corporate Transaction pursuant to which –
(A) all or substantially all of the individuals or entities who are the
beneficial owners, respectively, of the Outstanding Shares and the Outstanding
Voting Securities immediately prior to such Corporate Transaction will
beneficially own, directly or indirectly, more than seventy-five percent (75%)
of, respectively, the outstanding shares of common stock, and the combined
voting power of the outstanding securities of such corporation entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Corporate Transaction (including, without limitation, a
corporation which, as a result of such Corporate Transaction, owns the Company
or all or substantially all of the Company’s assets either directly or
indirectly) in substantially the same proportions relative to each other as
their ownership, immediately prior to such Corporate Transaction, of the
Outstanding Shares and the Outstanding Voting Securities, as the case may be,
(B) no Person (other than the Company, any employee benefit plan (or related
trust) sponsored or maintained by the Company or any corporation controlled by
the Company, the corporation resulting from such Corporate Transaction, and any
Person which beneficially owned, immediately prior to such Corporate
Transaction, directly or indirectly twenty-five percent (25%) or more of the
Outstanding Shares or the Outstanding Company Voting Securities, as the case may
be) will beneficially own, directly or indirectly, twenty-five percent (25%) or
more of, respectively, the outstanding shares of common stock of the corporation
resulting from such Corporate Transaction or the combined voting power of the
outstanding securities of such corporation entitled to vote generally in the
election of directors, and (C) individuals who were members of the Incumbent
Board will constitute at least a majority of the members of the board of
directors of the corporation resulting from such Corporate Transaction; or

(iv) Approval by the stockholders of the Company of a plan of complete
liquidation or dissolution of the Company; or

(v) Any other event, not otherwise constituting a Change in Control as provided
above, that a majority of the members of the Company’s Board of Directors (as
constituted immediately prior to the effective date of such other event)
declares in a good faith vote shall constitute a “Change in Control”, and this
shall apply to Executive to the extent specified by the Board of Directors with
respect to long-term incentive awards and/or compensation items authorized by
this Agreement; however, any such declaration shall not serve as precedent for
other officers or employees of the Company.

For purposes of this Paragraph 4.1(e), the meaning of “Person” shall be based on
the definition of person in Section 3(a)(9) of the Act, as modified and used in
Section 13(d) and 14(d) of the Act.

(f) Section 409A. This Agreement will be construed and administered to preserve
the exemption from Section 409A of the Code (“Section 409A”) of payments that
qualify for exemption. For this purpose, each discrete payment provided in
Paragraph 4.1(a) through (c) above is a separate payment for purposes of
Section 409A. With respect to other amounts that are subject to Section 409A, it
is intended, and this Agreement will be so construed, that any such amounts
payable under this Agreement and the Company’s and Executive’s exercise of
authority or discretion hereunder shall comply with the provisions of
Section 409A and the Department of Treasury regulations and other guidance
thereunder (collectively, “409A and Related Guidance”) so as not to subject
Executive to the payment of interest and additional tax that may be imposed
under Section 409A. Compliance with 409A and Related Guidance shall include the
following: (i) references to “termination of employment,” “employment
termination,” or “terminates employment” shall have the same meaning as
“separation from service” under Treasury Regulation §1.409A-1(h) (a “409A
Separation from Service”) in any instance where such term or terms appears in
this Agreement and affects the time of payment of compensation that is covered
by Section 409A, or where this definition is specifically referenced, but
without changing any vesting rights that are tied to such term or terms, and
(ii) in the event Executive is a “specified employee” within the meaning of
Treasury Regulation §1.409A-1(i) on the date of his 409A Separation from Service
(with such status determined by the Company in accordance with rules established
by the Company in writing in advance of the “specified employee identification
date” that relates to the date of Executive’s 409A Separation from Service, or
in the absence of such rules established by the Company, under the default rules
for identifying specified employees under Treasury Regulation § 1.409A-1(i)),
such compensation shall not be paid earlier than six months after such 409A
Separation from Service (provided, however, that if Executive dies after the
date of Executive’s 409A Separation from Service but before any payment has been
made, such remaining payments that were or could have been delayed will be paid
to Executive’s estate without regard to such six-month delay).

(g) Reimbursements and In-Kind Benefits. To the extent that any expense
reimbursement provided for by this Agreement does not qualify for exclusion from
Federal income taxation, except as specified otherwise in this Agreement, the
Company will make the reimbursement only if Executive incurs the corresponding
expense during the term of this Agreement (or, with respect to Paragraph 6.1
below, during Executive’s lifetime) and submits the request for reimbursement no
later than two months prior to the last day of the calendar year following the
calendar year in which the expense was incurred so that the Company can (and it
thereby will) make the reimbursement on or before the last day of the calendar
year following the calendar year in which the expense was incurred. In the case
of any such expense reimbursement and any in-kind benefit provided for by this
Agreement that does not qualify for exclusion from Federal income taxation, the
amount of expenses eligible for such reimbursement (and the amount of in-kind
benefits provided) during a calendar year will not affect the amount of expenses
eligible for such reimbursement (or benefits provided) in another calendar year,
and the right to such reimbursement or in-kind benefit is not subject to
liquidation or exchange for another benefit from the Company.

4.2 Liquidated Damages. The parties agree that the above severance package shall
be Executive’s sole and exclusive monetary remedy under this Agreement by reason
of termination of Executive’s employment by the Company without Cause or by
Executive for Good Reason, it being agreed that as his actual damages under this
Agreement would be difficult to measure or quantify and would be impracticable
to determine, such amount shall constitute liquidated damages under this
Agreement for Executive by reason of such termination by Executive or the
Company. Any such payments shall not be reduced or limited by amounts Executive
might earn or be able to earn from other employment or ventures (except as
expressly provided in Paragraph 4.1 with respect to certain continued welfare
benefit coverages) and Executive shall not be obligated to mitigate any amounts
or benefits owed to him by seeking other employment or ventures. Notwithstanding
the foregoing, upon any termination of Executive’s employment and the Company’s
payment to Executive of the amounts required to be paid under Paragraph 4.1
(other than his Accrued Benefits), Executive agrees to execute a release (or to
the execution by Executive’s legal representative of a release) of all then
existing claims against the Company, its subsidiaries, affiliates, shareholders,
directors, officers, employees and agents in relation to claims relating to or
arising out of his employment or the business of the Company, and Executive
shall not receive any payments or benefits to which he may be entitled hereunder
that are subject to the execution of a release unless Executive satisfies the
release requirements of this Paragraph 4.2. The release required by this
Paragraph 4.2 shall be provided to Executive not later than the Termination Date
and shall be in the form attached hereto as Exhibit 4.2 (but adjusted as
necessary to confirm to then existing legal requirements). To comply with this
Paragraph 4.2, Executive must sign and return the release within 21 days after
the Termination Date if Executive’s employment termination is not part of a
group termination program within the meaning Section 7(f)(1)(F)(ii) of the Age
Discrimination in Employment Act of 1967, as amended, and within 45 days after
the Termination Date if Executive’s termination is part of such a group
termination program, and Executive must not revoke it during the seven-day
revocation period that begins when the release is signed and returned to the
Company. The Company will pay the severance benefits that are conditioned on
satisfying the release requirement of this Paragraph 4.2 on the day provided
therefor under Paragraph 4.1, subject to such release having been entered into
and not revoked hereunder; provided (i) if any such payment may be made in one
of two taxable years of Executive depending on when such release becomes
effective, the payment will be delayed to the later of (A) January 15 of the
later such taxable year, or (B) the date otherwise provided therefor under
Paragraph 4.1, upon such release becoming effective; and (ii) all such payments
shall be subject to any delay required by Paragraph 4.1(f) above.

4.3 Rights on Termination for Cause or Without Good Reason. No severance
payments under Paragraphs 4.1(a), (b) or (c) or otherwise shall be due or owing
to Executive in the event that the Company shall fully terminate Executive’s
employment for Cause or Executive shall terminate his employment without Good
Reason (and not due to Disability); provided, however, that Executive shall be
paid his Accrued Benefits, specifically excluding for purposes of this Paragraph
4.3 any unpaid bonus earned for a completed fiscal year preceding the fiscal
year of such termination.

ARTICLE 5
REPRESENTATIONS AND WARRANTIES:
NON-COMPETE AND NON-SOLICITATION

5.1 Representations and Warranties.

(a) Representation and Warranty of Executive. Executive hereby represents and
warrants to the Company that he is not aware of any presently existing fact,
circumstance or event (including, but without limitation, any health condition
or legal constraint) which is not known to the Company which would preclude or
restrict him from providing to the Company the services contemplated by this
Agreement, or which would give rise to any breach of any term or provision
hereof, or which could otherwise result in the termination of his employment
hereunder for Cause (as such term is herein defined).

(b) Representation and Warranty of the Company. The Company hereby represents
and warrants to Executive that (i) it is not aware of any fact, circumstance or
event which is not known to Executive which would give rise to any breach of any
term or provision of this Agreement, or which would form the basis for any claim
or allegation that Executive’s employment hereunder could be terminated for
Cause hereunder, and (ii) it has received all authorizations and has taken all
actions, necessary or appropriate for the due execution, delivery and
performance of this Agreement, and all options, restricted stock and restricted
stock units described in Article 3.

5.2 Non-Compete and Non-Solicitation.

(a) General. Executive acknowledges that in the course of Executive’s employment
with the Company Executive has and will become familiar with trade secrets and
other confidential information concerning the Company and its subsidiaries and
that Executive’s services have been and will be of special, unique and
extraordinary value to the Company and its subsidiaries.

(b) Noncompetition. Executive agrees that during the period of Executive’s
employment with the Company and for a period of 24 months thereafter (the
“Noncompetition Period”), Executive shall not, without the express written
consent of the Board of Directors of the Company, directly or indirectly,
whether for his own account or for the account of any other person or entity,
engage, participate or make any financial investment in, become employed by or
render advisory services to or otherwise assist or be interested in any
Competitive Business in any geographic area in which, as of the date of
termination of Executive’s employment, the Company or any of its subsidiaries is
engaged or planning to be engaged. As used herein, “Competitive Business” shall
mean any business engaged in the hotel, hospitality or timeshare businesses, as
well as any corporation, partnership or other entity that derives 33% or more of
its total earnings before interest, taxes, depreciation and amortization
(determined, as of the Effective Date, in accordance with generally accepted
accounting principles consistently applied) from the hotel, hospitality or
timeshare businesses. Notwithstanding, Executive may invest in a Competitive
Business if its stock is listed for trading on a national stock exchange or
traded in the over-the-counter market and Executive’s holdings have an original
cost less than $5,000,000 and represent less than five percent of its
outstanding stock.

(c) Nonsolicitation. Executive further agrees that during the Noncompetition
Period, Executive shall not, without the express written consent of the Board of
Directors of the Company, directly or indirectly, whether for his own account or
for the account of any other person or entity, other than the Company, hire,
employ, retain or solicit the hire, employment or retention of any managerial
level employee of the Company or its affiliates (including, without limitation,
for this purpose any director level employee of the Company and any General
Manager of any hotel owned (in whole or in part) or managed by the Company, or
any person who was such an employee at any time during the twelve (12) month
period preceding Executive’s termination of employment with the Company or its
affiliates, or otherwise persuade, induce or encourage, or attempt to persuade,
induce or encourage any such person or consultant to the Company to terminate
his, her or its relationship with the Company; provided, that the foregoing
shall not be violated by general advertising not targeted at Company employees
nor by serving as a reference for an employee with regard to an entity with
which Executive is not affiliated.

(d) Exceptions. Nothing in the Paragraph 5.2 shall prohibit Executive from being
(i) a stockholder in a mutual fund or a diversified investment company; (ii) an
owner of not more than five percent of the outstanding stock of any class of a
corporation whose securities are publicly traded so long as Executive has no
active participation in the business of such corporation; and (iii) an owner of
any single asset hotels.

(e) Reformation. If, at any time of enforcement of this Paragraph 5.2, the
Arbitrator (as defined in Paragraph 6.1(a)) holds that the restrictions stated
herein are unreasonable under circumstances then existing, the parties hereto
agree that the maximum period, scope or geographical area reasonable under such
circumstances shall be substituted for the stated period, scope or area, and
that the Arbitrator shall be allowed to revise the restrictions contained herein
to cover the maximum period, scope and area permitted by law. However, this
Agreement shall not authorize the Arbitrator to increase or broaden any of the
restrictions in this Paragraph 5.2.

5.3 Confidentiality. Executive shall not, at any time during the Term or
thereafter, make use of or disclose, directly or indirectly, any (i) trade
secret or other confidential or secret information of the Company or of any of
its subsidiaries or (ii) other technical, business, proprietary or financial
information of the Company or of any of its subsidiaries not available to the
public generally or to the competitors of the Company or to the competitors of
any of its subsidiaries (“Confidential Information”), except to the extent that
such Confidential Information (a) becomes a matter of public record or is
published in a newspaper, magazine or other periodical or on electronic or other
media available to the general public, other than as a result of any act or
omission of Executive, (b) is required to be disclosed by any law, regulation or
order of any court or regulatory commission, department or agency, provided that
Executive gives prompt notice of such requirement to the Company to enable the
Company to seek an appropriate protective order, or (c) is required to be used
or disclosed by Executive to perform properly Executive’s duties under this
Agreement. Promptly following the end of the Term, Executive shall surrender to
the Company all records, memoranda, notes, plans, reports, computer tapes and
software and other documents and data which constitute Confidential Information
which Executive may then possess or have under Executive’s control (together
with all copies thereof). Subject to the Company’s right of inspection to ensure
that no Confidential Information is contained therein, Executive’s rolodex or
other tangible or electronic address book shall be deemed Executive’s personal
property.

5.4 Non-Disparagement. Executive shall not make any verbal or written statements
to any person or organization (including, but not limited to, members of the
press and media, present and former officers and directors, employees,
contractors, customers and agents of Company, any future employers of Executive
and/or other members of the public) which materially denigrate, disparage,
defame or otherwise adversely affect the Company, its directors, officers,
employees and/or agents. The Company shall not make any verbal or written
statements to any person or organization (including, but not limited to, members
of the press and media, present and former officers and directors, employees,
contractors, customers and agents of Company, any future employers of Executive
and/or other members of the public) which materially designate, disparage,
defame or otherwise adversely affect Executive.

5.5 Intellectual Property. Executive shall not, at any time, have or claim any
right, title or interest in any trade name, patent, trademark, copyright, trade
secret, intellectual property, methodologies, technologies or other similar
rights relating to the Company’s business (collectively, “Intellectual
Property”) belonging to the Company or any of its affiliates and shall not have
or claim any right, title or interest in or to any material or matter of any
kind prepared for or used in connection with the business or promotion of the
Company or any of its affiliates, whether produced, prepared or published in
whole or in part by Executive or by the Company or any of its affiliates. All
Intellectual Property that is conceived, devised, made, developed or perfected
by Executive, alone or with others, during Executive’s employment that is
related in any way to the Company’s or any of its affiliates’ business or is
devised, made, developed or perfected utilizing equipment or facilities of the
Company or its affiliates shall be promptly disclosed to the Board, are works
for hire and become the sole, absolute and exclusive property of the Company. If
and to the extent that any of such Intellectual Property should be determined
for any reason not to be a work for hire, Executive hereby assigns to the
Company all of Executive’s right, title and interest in and to such Intellectual
Property. At the reasonable request and expense of the Company but without
charge to the Company, whether during or at any time after Executive’s
employment with the Company, Executive shall cooperate fully with the Company
and its affiliates in the securing of any trade name, patent, trademark,
copyright or intellectual property protection or other similar rights in the
United States and in foreign countries, including without limitation, the
execution and delivery of assignments, patent applications and other documents
or papers.

5.6 Sale of Stock. Executive shall not sell any stock owned by Executive while
Executive serves as Chief Executive Officer, except (and only to the extent
permitted under applicable securities laws) as may be withheld for taxes,
(a) during the first 24 months of the Effective Date; (b) without consultation
with the Board of Directors following the first 24 months of the Effective Date,
and (c) without otherwise complying with all policies concerning the sale of
stock then in effect at the Company.

5.7 Enforcement. The parties hereto agree that the Company and its subsidiaries
would be damaged irreparably in the event that any provision of Paragraphs 5.2,
5.3, 5.4 or 5.5 of this Agreement were not performed in accordance with its
terms or were otherwise breached and that money damages would be an inadequate
remedy for any such nonperformance or breach. Accordingly, the Company and its
successors and permitted assigns shall be entitled, in addition to other rights
and remedies existing in their favor, to seek an injunction or injunctions to
prevent any breach or threatened breach of any of such provisions and to enforce
such provisions specifically (without posting a bond or other security).
Executive agrees that Executive will submit to the personal jurisdiction of the
courts of the State of New York in any action by the Company to enforce an
arbitration award against Executive or to obtain interim injunctive or other
relief pending an arbitration decision.

ARTICLE 6
ARBITRATION

6.1 Arbitration. In the event of any controversy, dispute or claim arising out
of or related to this Agreement or Executive’s employment by the Company, the
parties shall negotiate in good faith in an attempt to reach a mutually
acceptable settlement of such dispute. If negotiations in good faith do not
result in a settlement of any such controversy, dispute or claim, it shall,
except as otherwise provided for herein, be finally settled by expedited
arbitration conducted by a single arbitrator selected as hereinafter provided
(the “Arbitrator”) in accordance with the Employment Arbitration and Mediation
Rules and Procedures of the American Arbitration Association (“National Rules”),
subject to the following (the parties hereby agreeing that, notwithstanding the
provisions of Rule 1 of the National Rules, in the event that there is a
conflict between the provisions of the National Rules and the provisions of this
Agreement, the provisions of this Agreement shall control):

(a) The Arbitrator shall be determined from a list of names of five impartial
arbitrators each of whom shall be an attorney experienced in arbitration matters
concerning executive employment disputes, supplied by the AAA, and chosen by
Executive and the Company by each in turn striking a name from the list until
one name remains (with the Company being the first to strike a name).

(b) The expenses of the arbitration shall be borne by the Company; and the
Company shall bear its own legal fees and expenses and pay, at least monthly,
all of Executive’s legal fees and expenses incurred in connection with such
arbitration, except that Executive shall reimburse the Company for his legal
fees and expenses paid by the Company if the arbitrator finds that Executive
brought an action in bad faith.

(c) The Arbitrator shall determine whether and to what extent any party shall be
entitled to damages under this Agreement; provided that no party shall be
entitled to punitive or consequential damages (including, in the case of the
Company, any claim for alleged lost profits or other damages that would have
been avoided had Executive remained an employee), and each party waives all such
rights, if any.

(d) The Arbitrator shall not have the power to add to nor modify any of the
terms or conditions of this Agreement. The Arbitrator’s decision shall not go
beyond what is necessary for the interpretation and application of the
provision(s) of this Agreement in respect of the issue before the Arbitrator.
The Arbitrator shall not substitute his or her judgment for that of the parties
in the exercise of rights granted or retained by this Agreement. The
Arbitrator’s award or other permitted remedy, if any, and the decision shall be
based upon the issue as drafted and submitted by the respective parties and the
relevant and competent evidence adduced at the hearing.

(e) The Arbitrator shall have the authority to award any remedy or relief
(including provisional remedies and relief) that a court of competent
jurisdiction could order or grant. The Arbitrator’s written decision shall be
rendered within sixty days of the closing of the hearing. The decision reached
by the Arbitrator shall be final and binding upon the parties as to the matter
in dispute. To the extent that the relief or remedy granted by the Arbitrator is
relief or remedy on which a court could enter judgment, a judgment upon the
award rendered by the Arbitrator shall be entered in any court having
jurisdiction thereof (unless in the case of an award of damages, the full amount
of the award is paid within 10 days of its determination by the Arbitrator).
Otherwise, the award shall be binding on the parties in connection with their
continuing performance of this Agreement and, in any subsequent arbitral or
judicial proceedings between the parties.

(f) The arbitration shall take place in New York, New York.

(g) The arbitration and all filing, testimony, documents and information
relating to or presented during the arbitration proceeding shall be disclosed
exclusively for the purpose of facilitating the arbitration process and in any
court proceeding relating to the arbitration, and for no other purpose, and
shall be deemed to be information subject to the confidentiality provisions of
this Agreement.

(h) The parties shall continue performing their respective obligations under
this Agreement notwithstanding the existence of a dispute while the dispute is
being resolved unless and until such obligations are terminated or expire in
accordance with the provisions hereof.

(i) The parties may obtain a pre-hearing exchange of information including
depositions, interrogatories, production of documents, exchange of summaries of
testimony or exchange of statements of position, and the Arbitrator shall limit
such disclosure to avoid unnecessary burden to the parties and shall schedule
promptly all discovery and other procedural steps and otherwise assume case
management initiative and control to effect an efficient and expeditious
resolution of the dispute. At any oral hearing of evidence in connection with an
arbitration proceeding, each party and its counsel shall have the right to
examine its witness and to cross-examine the witnesses of the other party. No
testimony of any witness, or any evidence, shall be introduced by affidavit,
except as the parties otherwise agree in writing.

(j) Notwithstanding the dispute resolution procedures contained in this
Paragraph 6.1, either party may apply to any court sitting in the County, City
and State of New York (i) to enforce this agreement to arbitrate, (ii) to seek
provisional injunctive relief so as to maintain the status quo until the
arbitration award is rendered or the dispute is otherwise resolved, (iii) to
confirm any arbitration award, or (iv) to challenge or vacate any final
judgment, award or decision of the Arbitrator that does not comport with the
express provision of this Article 6.

ARTICLE 7
MISCELLANEOUS

7.1 Notices. All notices, requests or other communications provided for in this
Agreement shall be made, if to the Company, to the Secretary of the Company at
the Company’s principal executive office, and if to Executive, to his address on
the books of the Company (or to such other address as the Company or Executive
may give to the other in writing for purposes of notice hereunder).

Copies of all notices given to Executive shall be sent to:

Robert F. Simon
Vedder Price P.C.
222 North LaSalle Street
Suite 2600
Chicago, Illinois 60601
Facsimile: (312) 609-5005

Copies of all notices given to the Company shall be sent to:

Starwood Hotels & Resorts Worldwide, Inc.
One StarPoint
Stamford, Connecticut 06902
Attention: Chief Administrative Officer and General Counsel
Facsimile: (203) 351-2401

All notices, requests or other communications required or permitted by this
Agreement shall be made in writing either (a) by personal delivery to the party
entitled thereto, (b) by mailing via certified mail, postage prepaid, return
receipt requested, in the United States mails to the last known address of the
party entitled thereto, (c) by reputable overnight courier service, or (d) by
facsimile with confirmation or receipt. The notice, request or other
communication shall be deemed to be received upon actual receipt by the party
entitled thereto; provided, however, that if a notice, request or other
communication is received after regular business hours, it shall be deemed to be
received on the next succeeding business day of the Company.

7.2 Applicable Law. This contract is entered into under, and shall be governed
for all purposes by, the laws of the State of New York.

7.3 No Waiver. No failure by either party hereto at any time to give notice of
any breach by the other party of, or to require compliance with, any condition
or provision of this Agreement shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.

7.4 Severability. If a court of competent jurisdiction determines that any
provision of this Agreement is invalid or unenforceable, then the invalidity or
unenforceability of that provision shall not affect the validity or
enforceability of any other provision of this Agreement and all other provisions
shall remain in full force and effect.

7.5 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.

7.6 Headings. The paragraph headings have been inserted for purposes of
convenience and shall not be used for interpretive purposes.

7.7 Gender and Plurals. Wherever the context so requires, the masculine gender
includes the feminine or neuter, and the singular number includes the plural and
conversely.

7.8 Successors. This Agreement shall be binding upon and insure to the benefit
of the Company and any successor of the Company, including without limitation
any person, association or entity which may hereafter acquire or succeed to all
or substantially all of the business or assets of the Company by any means
whether direct or indirect, by purchase, merger, consolidation, or otherwise.
The Company shall require any such successor to the Company to expressly assume,
in writing, satisfactory in form and substance to Executive, all of the
Company’s obligations to Executive hereunder and otherwise. Except as provided
in the preceding sentences, this Agreement and the rights and obligations of the
parties hereunder are personal, and neither this Agreement nor any right,
benefit or obligation of either party hereto shall be subject to voluntary or
involuntary assignment, alienation or transfer, whether by operation of law or
otherwise, without the prior written consent of the other party. In the event
that Executive dies before all amounts payable under this Agreement have been
paid, all remaining amounts shall be paid to the beneficiary specifically
designated by Executive in writing prior to his death, or, if no such
beneficiary was designated (or the Company is unable in good faith to determine
the beneficiary designated), to Executive’s personal representative or estate.

7.9 Entire Agreement. Any modification of this Agreement shall be effective only
if it is in writing and signed by the party to be charged.

7.10 Deemed Resignations. Any termination of Executive’s employment shall
constitute an automatic resignation of Executive as an officer of the Company
and each affiliate of the Company, and from the Board of Directors of the
Company and from the board of directors or any similar governing body of any
corporation, trust, limited liability company or other entity in which the
Company or any affiliate holds an equity interest and with respect to which
board or similar governing body Executive serves as the Company’s or such
affiliate’s designee or other representative. Executive shall cooperate with the
Company and execute all such formal resignations and other documents as the
Company may reasonably request in furtherance of the foregoing.

7.11 Indemnification.

(a) In addition to any additional benefits provided under applicable state law,
as an officer and/or director of the company, Executive shall be entitled to the
benefits of: (1) those provisions of the Articles of Incorporation of the
Company, as amended, and of the by-laws of the Company as amended, which provide
for indemnification of officers and directors of the Company (and no such
provision shall be amended in any way to limit or reduce the extent of
indemnification available to Executive as an officer and/or director of the
Company), (ii) the Indemnification Agreement between the Company and Executive
(the “Indemnification Agreement”) dated as of September 24,2007.

(b) The rights of Executive under such indemnification obligations shall survive
the termination of this Agreement and be applicable for so long as Executive may
be subject to any claim, demand, liability, cost or expense, which the
indemnification obligations referred to in this Paragraph 7.11 are intended to
protect and indemnify him against.

(c) The Company shall, at no cost to Executive, use its reasonable best efforts
to at all times include Executive, sharing the term of Executive’s employment
hereunder

7.12 Survival. The provisions of Articles 4, 5, and 6, and Paragraph 7.11, shall
survive a termination of this Agreement and a termination of Executive’s
employment, as well as such provisions of Article 7 as are necessary to
effectuate the intent of the parties thereunder.

7.13 Inconsistency. In the event of any inconsistency between this Agreement and
any other plan, program, practice or agreement in which Executive is a
participant or a party, this Agreement shall control unless such other plan,
program, practice or agreement either specifically refers to this Agreement as
not so controlling or would provide for more favorable treatment of Executive.

IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by its
duly authorized officer and Executive has signed this Agreement as of the
Effective Date.

STARWOOD HOTELS & RESORTS WORLDWIDE, INC.,
a Maryland corporation

By: /s/ Bruce W. Duncan
Name: Bruce W. Duncan
Chairman of the Board of Directors


FRITS VAN PAASSCHEN

/s/ Frits van Paasschen

1

EXHIBIT 4.2
to
Employment Agreement dated in April of 2013
between Executive
and
Starwood Hotels & Resorts Worldwide, Inc.

GENERAL RELEASE

This General Release (this “Release”) is executed by        (“Executive”)
pursuant to Paragraph 4.2 of the Employment Agreement between Starwood Hotels &
Resorts Worldwide, Inc. dated in April of 2013 (the “Employment Agreement”).

WHEREAS, Executive’s employment with the Company has terminated;

WHEREAS, the Company and Executive intend that the terms and conditions of the
Employment Agreement and this Release shall govern all issues relating to
Executive’s employment and termination of employment with the Company;

WHEREAS, Executive has been given the opportunity to consider this Release for
21 [45] days;

WHEREAS, the Company hereby advises Executive in writing to consult with an
attorney before signing this Release;

WHEREAS, Executive acknowledges that the separation benefits to be provided to
Executive under the Employment Agreement are sufficient to support this Release;
and constitutes consideration to which Executive would not otherwise be
entitled;

WHEREAS, Executive understands that the Company regards the representations by
Executive in the Employment Agreement and this Release as material and that the
Company is relying upon such representations in paying amounts to Executive
pursuant to the Employment Agreement.

EXECUTIVE THEREFORE AGREES AS FOLLOWS:

1. Executive’s employment with the Company terminated on       , and Executive
has and will receive the payments and benefits set forth in Paragraph 4.1 of the
Employment Agreement in accordance with the terms and subject to the conditions
thereof, as more particularly set forth on Appendix I hereto.

2. Executive, on behalf of himself and anyone claiming through him, hereby
agrees, except to the extent such right may not be waived by law, not to sue the
Company or any of its divisions, subsidiaries, affiliates or other related
entities (whether or not such entities are wholly owned) or any of the past,
present or future directors, officers, administrators, trustees, fiduciaries,
employees, agents, and attorneys or any of such other entities, or the
predecessors, successors or assigns of any of them (hereinafter referred to as
the “Released Parties”). Executive agrees to and hereby does release and
discharge, fully, finally and forever, the Released Parties from any and all
claims, causes of action, lawsuits, liabilities, debts, accounts, covenants,
contracts, controversies, agreements, promises, sums of money, damages,
judgments and demands of any nature whatsoever, in law or in equity, both known
and unknown, asserted or not asserted, foreseen or unforeseen, which Executive
ever had or may presently have against any of the Released Parties arising from
the beginning of time up to the time Executive signs this Release, including,
without limitation, all matters in any way related to the Employment Agreement,
Executive’s employment by the Company or any of its subsidiaries or affiliates,
the terms and conditions thereof, any failure to promote Executive and the
termination or cessation of Executive’s employment with the Company or any of
its subsidiaries or affiliates, and including, without limitation, any and all
claims arising under the Title VII of the Civil Rights Act of 1964, as amended,
the Civil Rights Act of 1991, the Civil Rights Act of 1866, the Age
Discrimination in Employment Act (the “ADEA”), the Older Workers’ Benefit
Protection Act, the Family and Medical Leave Act, the Americans With
Disabilities Act, the Employee Retirement Income Security Act of 1974, the
Genetic Information Nondiscrimination Act, the New York State Human Rights Law
(Executive Law Art. 15, Sec. 290 et seq.) or any other federal, state, local or
foreign statute, regulation, ordinance or order, or pursuant to any common law
doctrine; provided, however, that nothing contained in this Release shall apply
to, or release the Company from, any obligation of the Company contained in
Article 4 or in Article 7 of the Employment Agreement or any vested benefit
pursuant to any employee benefit plan of the Company, and this Agreement does
not waive rights or claims that arise after the time Executive signs it below.
The consideration offered in the Employment Agreement is accepted by Executive
as being in full accord, satisfaction, compromise and settlement of any and all
such claims or potential claims, and Executive expressly agrees that he is not
entitled to, and shall not receive, any further recovery of any kind from the
Company or any of the other Released Parties, and that in the event of any
further proceedings whatsoever based upon any matter released herein, neither
the Company nor any of the other Released Parties shall have any further
monetary or other obligation of any kind to Executive, including any obligation
for any costs, expenses or attorneys’ fees incurred by or on behalf of
Executive. Executive agrees that he has no present or future right to employment
with the Company or any of the other Released Parties and that he will not apply
for or otherwise seek employment with any of them.

The “covenant not to sue” contained in the first sentence above does not prevent
or prohibit Executive from filing any administrative complaint or charge against
the Released Parties with any federal, state, or local agency, including for
instance, the U.S. Equal Employment Opportunity Commission or the U.S.
Department of Labor, but Executive understands that by signing this Agreement,
he will have no right to recover monetary damages or obtain individual relief of
any kind in such proceeding with respect to claims released or waived by this
Agreement. Similarly, the “covenant not to sue” does not prevent Executive from
seeking a judicial determination of the validity of his release of claims under
the ADEA.

3. Executive expressly represents and warrants that he is the sole owner of the
actual and alleged claims, demands, rights, causes of action and other matters
that are released herein; that the same have not been transferred or assigned or
caused to be transferred or assigned to any other person, firm, corporation or
other legal entity; and that he has the full right and power to grant, execute
and deliver the general release, undertakings and agreements contained herein.

4. ACKNOWLEDGMENT BY EXECUTIVE. BY EXECUTING THIS RELEASE, EXECUTIVE EXPRESSLY
ACKNOWLEDGES THAT HE HAS READ THIS RELEASE CAREFULLY, THAT HE FULLY UNDERSTANDS
ITS TERMS AND CONDITIONS, THAT HE HAS BEEN ADVISED TO CONSULT WITH AN ATTORNEY
PRIOR TO EXECUTING THIS RELEASE, THAT HE HAS BEEN ADVISED THAT HE HAS 21 [45]
DAYS WITHIN WHICH TO DECIDE WHETHER OR NOT TO EXECUTE THIS RELEASE AND THAT HE
INTENDS TO BE LEGALLY BOUND BY IT. DURING A PERIOD OF SEVEN DAYS FOLLOWING THE
DATE OF HIS EXECUTION OF THIS RELEASE, EXECUTIVE SHALL HAVE THE RIGHT TO REVOKE
THE RELEASE OF CLAIMS UNDER THE ADEA BY SERVING WITHIN SUCH PERIOD WRITTEN
NOTICE OF REVOCATION IN THE MANNER PROVIDED IN PARAGRAPH 7.1 OF THE EMPLOYMENT
AGREEMENT. IF EXECUTIVE EXERCISES HIS RIGHTS UNDER THE PRECEDING SENTENCE, HE
SHALL NOT BE ENTITLED TO RECEIVE THE AMOUNT PAYABLE TO HIM PURSUANT TO PARAGRAPH
4.1 OF THE EMPLOYMENT AGREEMENT OTHER THAN (a) HIS ACCRUED BENEFITS, AND (b)
$10,000, WHICH EXECUTIVE ACKNOWLEDGES IS ADEQUATE CONSIDERATION TO SUPPORT THE
RELEASE OF HIS NON-ADEA CLAIMS. THIS AGREEMENT WILL BE EFFECTIVE, WITH RESPECT
TO ADEA CLAIMS, ON THE EIGHTH DAY AFTER IT IS SIGNED BY EXECUTIVE, AND WITH
RESPECT TO OTHER CLAIMS, AT THE TIME IT IS SIGNED BY EXECUTIVE.

5. The Employment Agreement and this Release constitute the entire understanding
between the parties. Executive has not relied on any oral statements that are
not included in the Employment Agreement or this Release.

6. This Release shall be construed, interpreted and applied in accordance with
the internal laws of the State of New York without regard to the principle of
conflicts of laws.

7. In the event that any provision of this Release should be held to be invalid
or unenforceable, each and all of the other provisions of this Release shall
remain in full force and effect, and such provision that is found to be invalid
or unenforceable shall be modified as necessary to permit this Release to be
upheld and enforced to the maximum extent permitted by law.

8. This Release inures to the benefit of the Company and its successors and
assigns.

9. In the event of any dispute or controversy arising under this Release,
Article 6 of the Employment Agreement shall be applicable.

     
Date:       , 20      .
  EXECUTIVE
     
[ ]
 
   

2